DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed February 7th, 2022 has been entered. Claims 1-20 are pending. Claims 1, 5, 7, 13, 17 and 20 have been amended by the Applicant. Applicant’s amendments have overcome the claim objections.
Claim Objections
Claim 7 is objected to because:
Claim 7, line 5, “a wall” should be -the wall-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-12 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dimarco et al, US 5634554 [Dimarco].
Regarding claim 1, Dimarco discloses (figs.1-5) a circuit breaker (10) comprising:

a trip unit (28) mounted in the frame (26), the trip unit (28) configured to physically connect to a terminal (40), the terminal (40) configured to secure a wire to the trip unit (28),
where one of a wall of the frame (26) and the trip unit (28) comprises a protrusion (labeled in fig.1A, below) and the wall of the frame (26) or the trip unit (28) without the protrusion (labeled in fig.1A, below)  comprises an opening (labeled in fig.1A, below), where the wall of the frame (26) comprising the opening (labeled in fig.1A, below)  or the protrusion (labeled in fig.1A, below) comprises an exterior wall (labeled in fig.1A, below) of the frame (26), where the protrusion (labeled in fig.1A, below) conforms to the opening (labeled in fig.1A, below) and where the protrusion (labeled in fig.1A, below)  and opening (labeled in fig.1A, below) are positioned to oppose movement of the trip unit (28) in a direction of a force resulting from securing the wire in the terminal (40).  
	
    PNG
    media_image1.png
    317
    476
    media_image1.png
    Greyscale

Regarding claim 2, Dimarco further discloses where the protrusion (labeled in fig.1A, above) and the opening (labeled in fig.1A, above) are located on a side of the trip unit (28) where the wire is inserted.

 Regarding claim 7, Dimarco further discloses where the frame (26) comprises a trip unit slot (space of 26) where the trip unit (28) is mounted and where opposing movement of the trip unit (28) in the direction of the rotational force resulting from securing the wire in the terminal (40) further opposes deformation of a wall (32) of the trip unit slot (space of 26) that allows trip unit (28) movement due to the force, wherein a wall (32) of the trip unit slot affected by deformation is adjacent to the wall (labeled in fig.1A, above) of the trip unit slot with the protrusion or opening (labeled in fig.1A, above).  
Regarding claim 8, Dimarco further discloses where the wall (labeled in fig.1A, above) of the frame (26) comprises the opening (labeled in fig.1A, above) and the trip unit (28) comprises the protrusion (labeled in fig.1A, above).  
Regarding claim 9, Dimarco further discloses where the protrusion (labeled in fig.1A, above) extends through the wall (labeled in fig.1A, above) of the frame (26).
Regarding claim 10, Dimarco further discloses where the opening (labeled in fig.1A, above) in the wall (labeled in fig.1A, above) of the frame (26) comprises a notch (small opening) extending from a top edge of a trip unit slot (space of 26) where the trip unit (28) is mounted in a direction away from the terminal (40) of the trip unit (28) and where the protrusion (labeled in fig.1A, above) is shaped to fill the notch.  
Regarding claim 11, Dimarco further discloses where the opening (labeled in fig.1A, above) in the wall (labeled in fig.1A, above) of the frame (26) comprises an opening (labeled in fig.1A, above) below a top edge of a trip unit slot (space of 26) where the trip unit (28) is mounted and where the 
Regarding claim 12, Dimarco further discloses where the wall (labeled in fig.1A, above) of the frame (26) comprises the protrusion (labeled in fig.1A, above) and the trip unit (28) comprises the opening (labeled in fig.1A, above), where the protrusion (labeled in fig.1A, above) extends toward the trip unit (28) and the opening (labeled in fig.1A, above)  in the trip unit (28) is shaped to conform to the protrusion(labeled in fig.1A, above)  extending from the wall(labeled in fig.1A, above)  of the frame (26).
Regarding claim 20, Dimarco discloses (figs.1-4) a system comprising:
an electrical device (load); and
a circuit breaker (10) coupled to the electrical device (load), where power transmitted through the circuit breaker (10) feeds the electrical device (load), where the circuit breaker (10) comprises:
a frame (26); and 
a trip unit (28) mounted in the frame (26), the trip unit (28) configured to physically connect to comprising a terminal (40), the terminal (40) configured to secure a wire to the trip unit (28), where one of a wall (labeled in fig.1A, above) of the frame (26) and the trip unit (28) comprises a protrusion (labeled in fig.1A, above)  and the wall (labeled in fig.1A, above)  of the frame (26) or the trip unit (28) without the protrusion (labeled in fig.1A, above) comprises an opening (labeled in fig.1A, above), where the wall (labeled in fig.1A, above) of the frame (26) comprising the opening (labeled in fig.1A, above) or the protrusion (labeled in fig.1A, above) comprises an exterior wall (labeled in fig.1A, above) of the frame (26), where the protrusion (labeled in fig.1A, above) conforms to the opening (labeled in fig.1A, above) and where the protrusion (labeled in fig.1A, above) and opening (labeled in fig.1A, above) are positioned to oppose movement of the trip unit (28) in a direction of a force resulting from securing the wire in the terminal (40).
s 13-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sugiyama, US 3774129.
Regarding claim 13, Sugiyama discloses (figs.1-5) a circuit breaker comprising:
a frame (11) comprising a plurality of trip unit slots (labeled in fig.1, below); and a trip unit (40) mounted in each trip unit slot, each trip unit (40) physically configured to connect to a terminal (16), the terminal (16) configured to secure a wire to the trip unit (40), where one of a wall (labeled in fig.1, below) of a trip unit slot (labeled in fig.1, below) of the plurality of trip unit slots (labeled in fig.1, below) and the trip unit (40) mounted in the trip unit slot (labeled in fig.1, below) comprises a protrusion (labeled in fig.1, below) and the wall (labeled in fig.1, below) of the trip unit slot (labeled in fig.1, below) or the trip unit (40) mounted in the trip unit slot (labeled in fig.1, below) without the protrusion comprises an opening (labeled in fig.1, below), where the wall (labeled in fig.1, below) of the frame (11) comprising the opening (labeled in fig.1, below) or the protrusion (labeled in fig.1, below) comprises an exterior wall (labeled in fig.1, below) of the frame (11), where the protrusion (labeled in fig.1, below) conforms to the opening (labeled in fig.1, below) and where the protrusion (labeled in fig.1, below) and opening (labeled in fig.1, below) are positioned to oppose movement of the trip unit (40) mounted in the trip unit slot (labeled in fig.1, below) in a direction of a force resulting from securing the wire in the terminal (16).

    PNG
    media_image2.png
    453
    674
    media_image2.png
    Greyscale

Regarding claim 14, Sugiyama further discloses where the protrusion (labeled in fig.1, above) and the opening (labeled in fig.1, above) are located on a side of the trip unit (40) where the wire is inserted.  
Regarding claim 15, Sugiyama further discloses where the terminal (16) comprises a threaded shaft (labeled in fig.1, above) that is rotated to apply a force to the wire to secure the wire to the trip unit (40) and wherein rotating the threaded shaft (labeled in fig.1, above) produces the force that secures the wire to the trip unit (40).  
Regarding claim 16, Sugiyama further discloses where the threaded shaft (labeled in fig.1, above) comprises a head accessible from a top side of the trip unit (40) and the wire is secured to the trip unit on a side of the trip unit (40) and the protrusion (labeled in fig.1, above) or opening (labeled in fig.1, above) is on a bottom portion of the side of the trip unit (40) distal to the head of the threaded shaft (labeled in fig.1, above).  
Regarding claim 17, Sugiyama further discloses where opposing movement of the trip unit (40) mounted in the trip unit slot (labeled in fig.1, above) in the direction of the force resulting from securing the wire in the terminal (40) further opposes movement of a first component (17) of the trip unit (40) in 
Regarding claim 18, Sugiyama further discloses where opposing movement of the trip unit (40) mounted in the slot (labeled in fig.1, above) in the direction of the force resulting from securing the wire in the terminal (16) further opposes deformation of a wall (labeled in fig.1, above) of the trip unit slot(labeled in fig.1, above) that allows trip unit (40) movement due to a rotational force, where the wall (labeled in fig.1, above) of the trip unit slot (labeled in fig.1, above) affected by deformation is adjacent to the wall (labeled in fig.1, above) of the trip unit slot (labeled in fig.1, above) with the protrusion or opening (labeled in fig.1, above).  
Regarding claim 19, Sugiyama where the wall (labeled in fig.1, above) of the trip unit slot (labeled in fig.1, above) comprises the opening (labeled in fig.1, above) and the trip unit (40) mounted in the slot comprises the protrusion (labeled in fig.1, above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dimarco in view of Sugiyama, US 3774129.
Regarding claim 3, Dimarco fails to explicitly disclose wherein the terminal comprises a threaded shaft that is rotated to apply a force to the wire to secure the wire to the trip unit and wherein -2-rotating the threaded shaft produces the force that secures the wire to the trip unit in a direction perpendicular to the threaded shaft. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Dimarco with the teaching of the terminal of Sugiyama, thereby providing a threaded bolt to positively secure a conducting wire to the terminal.
Regarding claim 4, Sugiyama further discloses where the threaded shaft comprises a head accessible from a top side of the trip unit (40) and the wire is secured to the trip unit (40) on a side of the trip unit (40) and a protrusion or opening is on a bottom portion of the side of the trip unit (40) distal to the head of the threaded shaft [see fig.1].  
Regarding claim 5, Dimarco fails to disclose wherein the frame comprises a plurality of trip unit slots and the trip unit is one of a plurality of trip units, and wherein each trip unit slot comprises a trip unit of the plurality of trip units, wherein one of a wall of a trip unit slot of the plurality of trip unit slots and the trip unit in the trip unit slot comprises the protrusion and the wall of the trip unit slot or the trip unit in the trip unit slot without the protrusion comprises the opening.
Sugiyama discloses (figs.1-5) a circuit breaker where a frame (11) comprises a plurality of trip unit slots and a trip unit (40) is one of a plurality of trip units (40), and where each trip unit slot comprises a trip unit (40) of the plurality of trip units (40), where one of a wall of a trip unit slot of the plurality of trip unit slots and the trip unit in the trip unit slot comprises the protrusion and the wall of the trip unit slot or the trip unit in the trip unit slot without the protrusion comprises the opening [see fig.5].

Response to Arguments
Applicant's arguments filed February 7th, 2022 have been fully considered. All relevant arguments have been addressed in the new rejections, above. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833